AMENDED AND RESTATED TRANSFER AGENCY AGREEMENT TABLE OF CONTENTS ARTICLE I DEFINITIONS ARTICLE II APPOINTMENT OF TRANSFER AGENT ARTICLE III AUTHORIZATION AND ISSUANCE OF SHARES ARTICLE IV RECAPITALIZATION OR CAPITAL ADJUSTMENT ARTICLE V ISSUANCE, REDEMPTION, AND TRANSFER OF SHARES ARTICLE VI DIVIDENDS AND DISTRIBUTIONS ARTICLE VII CONCERNING THE FUND ARTICLE VII I CONCERNING THE TRANSFER AGENT ARTICLE IX TERMINATION ARTICLE X CASH MANAGEMENT SERVICES ARTICLE XI FEES ARTICLE XII LIABILITY AND INDEMNITY ARTICLE XIII MISCELLANEOUS SCHEDULE A LIST OF FUNDS APPENDIX A CERTIFICATION REGARDING AUTHORIZED REPRESENTATIVES APPENDIX B CERTIFICATION REGARDING SHARE CLASSES APPENDIX C(1) FEES, FEE CREDITS AND SERVICES APPENDIX C(2) SOFTWARE ENHANCEMENTS AND FEES APPENDIX D SERVICE LEVEL AGREEMENT APPENDIX E RESERVED APPENDIX F SOFTWARE REQUEST ADMINISTRATION PROCEDURES APPENDIX G OUT-OF-POCKET AND OTHER CHARGES C O N F I D E N T I A L AMENDED AND RESTATED TRANSFER AGENCY AGREEMENT
